                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

                                                       )
                                                       )
IN RE: LORING EDWIN JUSTICE                            )       No. 1:11-MC-3
       BPR # 019446                                    )       CHIEF JUDGE REEVES
                                                       )
                                                       )

                          MEMORANDUM OPINION AND ORDER

       This is an unusual matter of reciprocal attorney discipline regarding Loring Justice

(“Justice”). Previously, Justice was subjected to attorney discipline in the Eastern District of

Tennessee in the form of a six-month suspension due to unethical conduct before the Honorable

District Judge Thomas W. Phillips.         Subsequently, the Tennessee Board of Professional

Responsibility initiated a separate disciplinary proceeding, during which Justice repeated

numerous misrepresentations regarding his conduct, despite this Court’s previous admonitions.

Due to Justice’s conduct and continued misrepresentations during the state disciplinary

proceedings, Justice was disbarred in Tennessee effective August 1, 2019. Consequently, Justice

is back before this Court for reciprocal discipline.

       This Court issued a Show Cause Order noting Justice’s discipline by the Tennessee

Supreme Court and requiring Justice to demonstrate why disciplinary action should not be taken

against him. [Doc. 81]. Upon Justice’s response [Doc. 82], the matter was referred to the

Honorable Christopher H. Steger, United States Magistrate Judge, for review and

recommendation. [Doc. 83]; see E.D. TENN. L.R. 83.7(h).

       This matter is now before the Court on the Report and Recommendation (“R&R”) filed by

Judge Steger [D. 91], regarding the disposition of the attorney discipline matter and Justice’s

Motions to Deem Show Cause Order Satisfied or Alternatively Request for Full Evidentiary

                                                  1
Hearing” (“Hearing Motion”), [Doc. 85], and “Motion on Local Rule 83.5(a)(6) and Request for

Application of Loring Justice to Eastern District of Tennessee” (“Local Rule Interpretation

Motion”), [Doc. 87]. The R&R recommends that Justice be disbarred from the practice of law in

the United States District Court for the Eastern District of Tennessee.            Further, the R&R

recommends that this Court deny Justice’s Hearing Motion and Local Rule Interpretation Motion.

Justice then raised seven objections to the R&R. [Doc. 93].

        For the reasons that follow, the Court finds Justice’s objections to be without merit and all

seven objections are overruled. The R&R will be adopted. Justice’s Hearing Motion will be

denied. Justice’s Local Rule Interpretation Motion will be denied.

        Further, the Court finds that Justice is no longer “entitled to practice in the court” of

Tennessee, the state “identified on [Justice’s] application for admission,” as required by Local

Rule 83.5(a)(6). No infirmities have been identified in the Tennessee disciplinary proceedings

that would cause this Court to disregard that condition created by Justice’s disbarment in the state

of Tennessee. Consequently, the Court has determined that reciprocal disciplinary action is

warranted, and Justice will be disbarred in the Eastern District of Tennessee.

   I.      Nature of the Proceedings

        This Court has the inherent power and responsibility to oversee the conduct of attorneys

that practice in the Eastern District of Tennessee. See In re Moncier, 550 F. Supp. 2d 768, 772

(E.D. Tenn. 2008); see also In re Landstreet, 490 F. App’x 698, 701–02 (6th Cir. 2012) (“The

district court has inherent duty and responsibility to supervise the conduct of attorneys appearing

before the court.”).    Attorney disciplinary proceedings are part and parcel of that solemn

responsibility. “A disciplinary proceeding is neither criminal nor civil; rather, it is an investigation

into the lawyer's conduct to determine whether the lawyer may continue to practice a profession



                                                   2
that is imbued with the public interest and trust.” In re Landstreet, 490 F. App’x at 702 (quotations

omitted).

        This Court requires that the attorneys of its bar “be currently admitted to practice in the

highest court of a state, territory, or the District of Columbia.” E.D. TENN. L.R. 83.5(a)(1). Once

an attorney is admitted to the bar of the Eastern District of Tennessee, their admission entitles “an

attorney to practice in this Court while and so long as he or she remains in good standing in this

Court and is entitled to practice in the court of the state, territory, or District of Columbia identified

on the attorney’s application for admission.” Id. at (a)(6). Consequently, when a member of this

bar is no longer entitled to practice in the court of the state identified in their application to the

Eastern District of Tennessee, that attorney is no longer entitled to practice in before the courts of

the Eastern District of Tennessee.

        Accordingly, “[t]he Court may also discipline any member who has been suspended or

disbarred from the practice of law by the state in which he or she is a member, or by any court of

record.” E.D. TENN. L.R. 83.7(a). Commonly called “reciprocal discipline,” this type of discipline

flows from this Court’s inherent authority to suspend or disbar lawyers due to the lawyer’s role as

an officer of the court which granted admission. In re Snyder, 472 U.S. 634, 643 (1985). When

the professional standards for Tennessee attorneys, for attorneys in the Eastern District of

Tennessee, or both, are violated, this Court bears the unwelcome, but necessary, task of imposing

discipline upon the offending attorney. When an attorney transgresses both the standards of the

bar of the Eastern District of Tennessee and the professional standards for all Tennessee attorneys,

then duplicates that wrongdoing without contrition, as is the case here, this Court must solemnly

and soberly impose an appropriate sanction for that attorney’s misconduct.




                                                    3
      II.      Background 1

               A. Initial Disciplinary Proceedings in the Eastern District of Tennessee

            On September 26, 2011, then-Chief Judge Collier issued a Show Cause Order pursuant to

Local Rule 83.7 informing Justice of several factual allegation that had been levied against Justice

regarding a fee petition he had submitted during litigation before the Honorable Thomas Phillips,

United States District Judge. Justice responded and Judge Collier held lengthy proceedings,

including a substantial evidentiary hearing, to determine if Justice had engaged in unethical

conduct. Judge Collier made numerous factual findings regarding Justice’s conduct and found that

Justice “engaged in conduct involving dishonesty, fraud, deceit, and misrepresentation” and

“intentionally offered evidence to the court that [Justice] knew to be false,” among other findings

of misconduct. [Doc. 25]. As a result of Judge Collier’s findings, Justice was suspended for a term

of six months.

               B. State Disciplinary Proceedings

            Justice’s conduct was also reported to the Tennessee Board of Professional Responsibility

(the “Board”). Tennessee’s investigation was held in abeyance until this Court concluded its

disciplinary action. Following Judge Collier’s institution of discipline, the Board petitioned for

state attorney discipline against Justice. The state disciplinary action came before a Hearing Panel

of the Board of Professional Responsibility (“Hearing Panel”). During the proceedings before the

Hearing Panel, Justice chose to testify in his own defense, but challenged the circumstances under

which he chose to do so. Following the proceedings, the Hearing Panel made independent factual

findings regarding Justice’s unethical conduct regarding the fee petition, Justice’s dishonesty

before Judge Collier, and Justice’s dishonesty before the Hearing Panel. These factual findings



1
    A detailed background of the case can be found in the R&R [D. 91].

                                                          4
stood in accord with Judge Collier’s previous factual findings. The Hearing Panel suspended

Justice from the practice of law in Tennessee for one year.

         Both Justice and the Board filed petitions for certiorari to the Chancery Court for Knox

County, Tennessee (the “certiorari court”). Justice argued that his Fifth Amendment privilege

against self-incrimination had been violated and the discipline was too severe; the Board argued

that the discipline was too lenient, and that disbarment was appropriate. Senior Judge Robert E.

Lee Davies considered the appeal on the record and briefs of the parties, and determined that

disbarment was the appropriate remedy, though the certiorari court was “reluctant” to impose

disbarment. Bd. of Prof’l Responsibility v. Justice, No. 189418-3, slip op. at 26 (Knox Cty. Ch. Ct.

Feb. 2, 2017). 2

         Justice moved to alter or amend the judgment, in which he spewed a flurry of attacks on

the integrity of Judge Davies, the certiorari court, and the Hearing Panel. Judge Davies then issued

a Final Order, stating:

                   Although the Court believed the sanction of disbarment was
                   justified in this case, the Court acknowledges it was reluctant to
                   impose such a severe sanction on Mr. Justice. However, any
                   lingering doubt as to the disbarment of Mr. Justice has been
                   obliterated by his motion to alter or amend. Justice blames everyone
                   and everything for his predicament, other than his own misconduct.
                   He impugns the Panel by suggesting they were motivated by a desire
                   to curry favor with the Federal District Court. He impugns the
                   integrity of the Board by suggesting that this entire proceeding is a
                   “payback” because he represented clients who filed a complaint
                   against an attorney with the Board. He impugns the integrity of the
                   court reporter by suggesting that she destroyed her audio recording
                   of one of the hearing days. He has made false assertions in his
                   pleadings such as “the Board never requested Justice produce [the
                   hand-written time records].” He has suggested that disciplinary
                   counsel and the Court have had inappropriate communications,
                   which is completely untrue. Finally, his pleadings demonstrate a


2
 Hereinafter all references to state opinions in this matter will be referred to by the case name “Justice” and will be
distinguished by date and court.

                                                          5
                  complete lack of respect and distain for the Court and this
                  disciplinary proceeding.

Bd. of Prof’l Responsibility v. Justice, No. 189418-3, slip op. at 13 (Knox Cty. Ch. Ct. May 31,

2017).

         The state disciplinary matter then came before the Tennessee Supreme Court on appeal,

and the Tennessee Supreme Court affirmed the certiorari court’s judgment in all aspects. Justice

v. Bd. of Prof’l Responsibility, 577 S.W.3d 908, 911 (Tenn. 2019). 3 The Tennessee Supreme Court

disbarred Justice in the state of Tennessee effective August 1, 2019. Justice v. Bd. of Prof’l

Responsibility, No. E2017-01334-SC-R3-BP, slip op. (Tenn. July 22, 2019). On December 18,

2019, Justice filed a petition for a writ of certiorari to the United States Supreme Court. See Petition

for Writ of Certiorari, Loring Edwin Justice v. Bd. of Prof’l Responsibility, No. 19-813 (Dec. 18,

2019). That petition was denied on February 24, 2020. Justice v. Bd. of Prof’l Responsibility, No.

19-813, 2020 WL 871783, at *1 (U.S. Feb. 24, 2020).

             C. Reciprocal Disciplinary Proceedings

         In the interim on July 3, 2019, this Court issued a Show Cause Order directing Justice to

demonstrate why his disbarment in Tennessee should not result in discipline in the Eastern District

of Tennessee. [Doc. 81]. Justice responded on July 25, 2019, [Doc. 82], and the matter was

referred to the Honorable Christopher H. Steger, United States Magistrate Judge, for a report and

recommendation. [Doc. 83]. Judge Steger held a case management conference with Justice’s

counsel, Linn Guerrero, on August 22, 2019, confirming that an evidentiary hearing was not

necessary or appropriate and setting oral argument. [Doc. 84]. Nevertheless, on October 1, 2019,

Justice filed the Hearing Motion. [Doc. 85]. On October 4, 2019, Judge Steger held oral argument


3
 On December 18, 2019, Justice filed a petition for a writ of certiorari of this decision with the Supreme Court of the
United States. Much of the text of that petition has been copied-and-pasted into Justice’s present objections to the
R&R.

                                                          6
on the reciprocal discipline matter. On October 7, 2019, Justice filed the Local Rule Interpretation

Motion, in which he also requested a copy of his application for admission to the Eastern District

of Tennessee. [Doc. 87]. A copy of Justice’s application for admission to the Eastern District of

Tennessee was filed, in which Justice identified his admission to practice in the Supreme Court of

Tennessee as a basis for admission in the Eastern District of Tennessee. [Doc. 89]. On November

21, 2019, Judge Steger issued the R&R before the Court. [Doc. 91]. After considering the state

court proceedings and Justice’s filings and oral argument, Judge Steger recommended that Justice

be disbarred from the practice of law in the Eastern District of Tennessee and that the Court deny

Justice’s Hearing Motion and Local Rule Interpretation Motion.

          On December 10, 2019, Justice raised seven objections to the R&R, and many of his

arguments overlapped with his petition for a writ of certiorari filed at the Supreme Court of the

United States a week later. The Supreme Court has denied Justice’s petition for a writ of certiorari

in the state court proceedings and the objections before this Court are ripe for review.

   III.      Discussion of Justice’s Objections

          Justice raises seven objections to the R&R: (1) the Hearing Panel violated Justice’s Fifth

Amendment right against self-incrimination; (2) the R&R did not address whether Tennessee’s

proceedings were sufficiently “quasi-criminal”; (3) the R&R misapplied the Rooker–Feldman

doctrine as defined in In re Cook, 551 F.3d 542 (6th Cir. 2009); (4) the R&R improperly found

that Justice made an intelligent constitutional choice to testify; (5) the R&R did not find that the

Board “outrageously prejudiced the [Hearing] Panel on the Fifth Amendment.”; (6) the R&R did

not adequately account for federal court independence; and (7) the R&R did not address other

constitutional defects in the state court disciplinary proceedings. After reviewing the relevant

standards of review, each objection will be addressed in turn.



                                                  7
           A. Standards of Review

               1. State Court Proceedings

       Matters of reciprocal discipline are not a vehicle for appellate review of state disciplinary

proceedings due to the Rooker–Feldman doctrine. See In re Cook, 551 F.3d 542, 548 (6th Cir.

2009). Under the Rooker–Feldman doctrine, federal district courts lack jurisdiction to perform

appellate review of state court decisions, and the validity of state judicial proceedings may only

be challenged in the Supreme Court of the United States under 28 U.S.C. § 1257. Id.; see Exxon

Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 291 (2005) (“[T]his Court’s appellate

jurisdiction over state-court judgments . . . precludes a United States district court from exercising

subject-matter jurisdiction.”); Lawrence v. Welch, 531 F.3d 364, 368 (6th Cir. 2008) (“The

Rooker–Feldman doctrine is based on the negative inference that, if appellate court review of such

state judgments is vested in the Supreme Court, then it follows that such review may not be had in

the lower federal courts.”).

       However, the distinct nature of admission and practice in federal courts means that federal

courts are “not conclusively bound by state disbarment orders.” In re Cook, 551 F.3d at 549 (citing

Theard v. United States, 354 U.S. 278, 282 (1957) (“[D]isbarment by federal courts does not

automatically flow from disbarment by state courts.”); In re Crow, 359 U.S. 1007, 1008–09 (1959)

(Douglas, J., dissenting) (“State proceedings of disbarment, though presumptively correct, are not

binding.” (citing Selling v. Radford, 243 U.S. 46 (1917)).          While state disbarment is not

conclusively binding, a disbarment order issued by a state court is “entitled to respect,” and

“federal courts should proceed on the presumption that federal courts ‘should recognize the

condition created by the judgment of the state court.’” In re Cook, 551 F.3d at 549 (quoting Selling,

243 U.S. at 51).



                                                  8
       When balancing federal court independence and “the condition created by the judgment of

the state court,” a federal court may impose reciprocal discipline arising from the state disciplinary

proceedings unless:

           (1) “[N]otice or opportunity to be heard was wanting in due process”;

           (2) “[T]here was such an infirmity of proof as to facts found to have
               established the want of fair private and professional character as to
               give rise to a clear conviction . . . that [this Court] could not
               consistently with our duty accept as final the conclusion on that
               subject”; or

           (3) “[S]ome other grave reason existed” that would not permit this
               Court “to allow the natural consequences of the judgment to have
               their effect” because doing so “would conflict with the duty which
               rests upon [this Court] not to disbar except upon the conviction that,
               under the principles of right and justice, [this Court is] constrained
               so to do.”

Id. at 549–50 (quoting Selling, 243 U.S. at 51).

       This is a narrow standard because this Court does not sit “as a court of review to discover

error in the hearing judge’s or the state courts’ proceedings.” In re Zdravkovich, 634 F.3d 574, 578

(D.C. Cir. 2011) (quoting In re Sibley, 564 F.3d 1335, 1341 (D.C. Cir. 2009)). Instead, the “burden

of showing why the court should not impose reciprocal discipline rests with [the attorney].” Id.

(quoting In re Sibley, 564 F.3d at 1340).

       In short, reciprocal disbarment is not automatic, but “considerable weight” should be

given “to the findings and conclusion of the state courts” as a federal district court exercises its

independent duty to weigh the fitness of the members of its bar.

               2. Report and Recommendation

       On dispositive matters such as this, the Court makes “a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b); see also E.D. TENN. L.R. 83.7(h)–(k).

                                                   9
                B. The Penalty Exception Cases

           Justice’s first objection contends that the R&R wrongly finds that his testimony in the state

proceedings was not unconstitutionally compelled. Specifically, Justice argues that, regardless of

the truthfulness of his testimony, his testimony was coerced in violation of his Fifth Amendment

right against self-incrimination and prevents the R&R, and this Court, from considering his

testimony in the state proceedings. Justice also argues that “[t]he [R&R] can only be understood

to find there is no unconstitutional compulsion in threatening an attorney with disbarment via

adverse inferences if he invokes the self-incrimination clause.”

           At the outset, the Court notes that the R&R does not make a legal finding “that there is no

unconstitutional compulsion in threatening an attorney with disbarment via adverse inferences if

he invokes the self-incrimination clause.” While the Court disagrees with Justice’s framing of the

state proceedings, that precise legal question is properly directed to the Supreme Court, which

Justice has done. 4 Instead, the R&R reviewed the state proceedings under the proper standard of

review to determine whether some “other grave reason existed” that should prevent “the natural

consequences of the judgment to have their effect . . . under the principles of right and justice”

regarding Justice’s status as a member of this Court’s bar. See In re Cook, 551 F.3d at 550 (quoting

Selling, 243 U.S. at 51)). Through that lens, the R&R concludes that Justice’s Fifth Amendment

rights were not violated when he was compelled to sit for a deposition, as he was still free to decide

which questions to answer, and that Justice validly waived his Fifth Amendment privilege before

testifying, echoing the reasoning of the Tennessee Supreme Court. In short, the R&R does not

“refuse[] to address” Justice’s arguments or “miss[] the issue,” it simply found the Justice’s

arguments unavailing. This Court concludes the same.



4
    See Petition for Writ of Certiorari, Loring Edwin Justice v. Bd. of Prof’l Responsibility, No. 19-813 (Dec. 18, 2019).

                                                            10
         First, Justice argues that the R&R’s finding, along with the Tennessee Supreme Court, that

“[t]he Hearing Panel reserved its ruling on whether it would actually draw an adverse inference

based on Mr. Justice’s invocation of the privilege at his prehearing deposition until after the Board

presented its proof so that it could determine whether the requirements of Akers had been

satisfied,” is false. Instead, Justice argues that the “[Hearing] Panel did not inform Justice of any

such thing after the Board presented its proof,” and he laments that he was “denied” an evidentiary

hearing before this Court. This contention suffers numerous defects. Justice asserts that he was

not informed of the Hearing Panel’s reserved ruling on adverse inferences prior to testifying. Even

if true, this assertion does not stand opposed to finding by the Tennessee Supreme Court and the

R&R. Further, the Hearing Panel's March 9, 2015 “Findings of Fact and Conclusions of Law”

reflect that the Panel expressly declined to take the requested adverse inference in that document

at that time, which is consonant with finding made by the Tennessee Supreme Court and contained

in the R&R. In re Loring Edwin Justice, No. 2013-2254-2-WM, slip. op. at 14–16 (Discipline

Dist. II Hearing P. March 9, 2015). Further still, Akers requires a trier of fact to determine whether

there is independent evidence of the fact to which the party refuses to testify prior to drawing any

negative inference. See Akers v. Prime Succession of Tennessee, Inc., 387 S.W.3d 495, 506 (Tenn.

2012). Under the requirements of Akers, the Hearing Panel could not have drawn any adverse

factual inferences until the conclusion of the Board’s proof. Justice also argues that this did not

lead to waiver and that an evidentiary hearing is necessary; those contentions will be addressed

later.

         Second, Justice argues that he was unconstitutionally compelled to sit for a deposition,

citing Spevack v. Klein, 385 U.S. 511 (1967), and McKune v. Lile, 536 U.S. 24 (2002). Merely

being compelled to sit for a deposition does not violate an individual’s Fifth Amendment rights.



                                                 11
Instead, the Fifth Amendment privileges an individual “not to answer official questions put to him

in any other proceeding, civil or criminal, formal or informal, where the answers might incriminate

him in future criminal proceedings.” In re Wiest, 719 F. App’x 485, 491 (6th Cir. 2017) (quoting

Lefkowitz v. Turley, 414 U.S. 70, 77 (1973) (emphasis added). Justice was free to decide which

questions he would answer, and the R&R indicates that Justice exercised this freedom during the

deposition. Justice has never indicated otherwise. This argument is without merit.

        Third, Justice argues that the Hearing Panel unconstitutionally “coerced” him into

testifying when it “held an adverse inference over his head if he did not testify,” repeatedly citing

to Spevack. Justice’s construction of Spevack is partially correct; the plurality holding in Spevack

incorporates the Self-Incrimination Clause of the Fifth Amendment to the states and extends that

right to attorneys in disciplinary proceedings. Id. at 514. But the Supreme Court has clarified the

scope of Spevack, stating that the Supreme Court had “ruled that a lawyer could not be disbarred

solely because he refused to testify at a disciplinary proceeding on the ground that his testimony

would tend to incriminate him.” Gardner v. Broderick, 392 U.S. 273, 277 (1968) (citing Spevack,

385 U.S. at 518) (emphasis added). Nevertheless, Justice contends that he was unconstitutionally

coerced into testifying, citing the “Penalty Exception Cases.”

        The Fifth Amendment self-incrimination privilege is generally not self-executing.

Minnesota v. Murphy, 465 U.S. 420, 427 (1984) (citing United States v. Monia, 317 U.S. 424, 427

(1943)). An exception to the invocation of the privilege exists “where the assertion of the privilege

is penalized so as to ‘foreclos[e] a free choice to remain silent, and . . . compe[l] . . . incriminating

testimony.” Id. at 434 (quoting Garner v. United States, 424 U.S. 648, 661 (1976)). In these rare

circumstances, waiver of the privilege may not be imputed to an individual who “succumbed to

the pressure placed upon him” and testified. Id. Cases that discuss this rare exception, the so-



                                                   12
called “Penalty Exception Cases,” stand for the proposition that a state may not impose or threaten

to impose “substantial penalties because a witness elects to exercise his Fifth Amendment right

not to give incriminating testimony against himself.” Lefkowitz v. Cunningham, 431 U.S. 801, 805

(1977) (emphasis added). Stated differently for the present context, the Spevack plurality forbade

“the imposition of any sanction which makes assertion of the Fifth Amendment privilege

‘costly,’” 5 385 U.S. at 515 (quoting Griffin v. California, 380 U.S. 609, 614 (1965), but “the

exercise of the Fifth Amendment privilege” need not be “cost free.” McKune, 536 U.S. at 41–42.

         Here, the Hearing Panel did not threaten to impose “substantial penalties” on Justice if he

elected not to testify, nor did it make the choice not to testify “costly.” The Board requested that

the Hearing Panel find adverse inferences pursuant to Akers and the Hearing Panel found Akers

applicable to the proceeding; but the Hearing Panel withheld its determination of the applicability

of the inference until after the presentation of evidence in accordance with Akers. Even then, the

Panel exercised its discretion and elected not to apply an adverse inference. Pursuant to Akers, an

adverse inference as to specific facts may be drawn should an individual in a civil proceeding

invoke his right against self-incrimination in the face of corroborating evidence to support the fact.

See Akers, 387 S.W.3d at 507. 6 Justice wrongly construes the risk of specific adverse inferences

as to facts corroborated by other evidence as a threat of presumptive disbarment.                                This

interpretation of his circumstances is untenable; Justice was not disbarred because he refused to

testify, nor was he threatened with disbarment if he refused to testify.


5
   Meaning “of great cost or value” or “involving excessive expenditure.” Costly, WEBSTER’S THIRD NEW
INTERNATIONAL DICTIONARY, UNABRIDGED (2020) (emphasis added); see also United States v. Alsante, 812 F.3d
544, 548 (6th Cir. 2016) (stating that the “exercise of . . . self-incrimination rights” may not come “at a significant
cost.” (emphasis added)).
6
  Under Akers, “the privilege analysis is applied on a question-by-question basis, and ‘therefore . . . the privilege
necessarily attaches only to the question being asked and the information sought by that particular question.” Akers,
387 S.W.3d at 507 (quoting Doe ex rel. Rudy-Glanzer v. Glanzer, 232 F.3d 1258, 1265 (9th Cir. 2000)). Consequently,
“for an adverse inference to be permitted, a plaintiff must present corroborating evidence regarding the specific fact
to which the defendant refuses to answer. Id. at 506 (citing Doe, 232 F.3d at 1264–65) (emphasis in original).

                                                         13
       McKune v. Lile, another progeny of the “Penalty Cases” bruited by Justice, also provides

no support. 536 U.S. 24 (2002). McKune does echo Spevack that “[t]hreat of disbarment and the

loss of professional standing, professional reputation, and of livelihood are powerful forms of

compulsion.” McKune, 536 U.S. at 40 (quoting Spevack, 385 U.S. at 516)). But, as stated, Justice

faced no “threat of disbarment” if he chose to exercise his self-incrimination rights. McKune

undercuts Justice’s argument further:

               The criminal process, like the rest of the legal system, is replete with
               situations requiring the making of difficult judgments as to which
               course to follow. Although a defendant may have a right, even of
               constitutional dimensions, to follow whichever course he chooses,
               the Constitution does not by that token always forbid requiring him
               to choose. It is well settled that the government need not make the
               exercise of the Fifth Amendment privilege cost free.

Id. at 41–42 (quotations and citations omitted). In “adversary proceedings of a quasi-criminal

nature,” In re Cook, 551 F.3d at 549 (quotation omitted), attorneys do not have constitutional

insulation from difficult judgments, even difficult judgments “of constitutional dimensions.”

McKune, 536 U.S. at 41 (quoting McGautha v. California, 402 U.S. 183 (1971)).

       Justice protests that he was given “no choice except a choice between ‘the rock and the

whirlpool.’” See Frost v. R.R. Comm’n, 271 U.S. 583, 593 (1926). But Justice did not have to

choose between Scylla and Charybdis. Like any similarly situated attorney facing discipline,

Justice had to decide whether to testify based on the evidence that was before the Hearing Panel.

While a possible adverse inference regarding specific facts may have even made that difficult

decision more complex, it did not constitute a threatened penalty, let alone a substantial penalty.

Every criminal defendant or attorney in disciplinary proceedings feels pressure when deciding

whether to testify or remain silent. The pressure Justice felt to testify did not come from

“illegitimate compulsion” or “economic sanctions,” but from “the force of historical fact[s]”



                                                 14
related to Justice’s conduct and “the strength of the [Board’s] case built on these facts.” United

States v. Alsante, 812 F.3d 544, 548–49 (6th Cir. 2016) (citing Williams v. Florida, 399 U.S. 78,

84–85 (1970)). Stated differently, the potential risk that an adverse inference may be drawn

regarding specific facts corroborated by other evidence was “too conditional to establish a

conclusion that [the] testimony was compelled in contravention of the Fifth Amendment.” United

States v. Stein, 233 F.3d 6, 14 (1st Cir. 2000). Consequently, the specific contours of the choice

Justice faced certainly does not constitute a “grave reason” that would lead this Court to disregard

the natural consequences of the state disciplinary judgment. 7

             C. “Quasi-Criminal”

         Justice’s second objection argues that the R&R “neglects that Tennessee administers its

disciplinary cases in a way that is not quasi-criminal, in violation of the Constitution.”

Specifically, Justice asserts that “[b]ecause Tennessee ignored the Federal Supreme Court’s

precedents on the self-incrimination clause and the quasi-criminal nature of the attorney-discipline

proceedings, the Tennessee decision cannot be given any credence in federal court.” Justice also

claims that his “compelled testimony” is the “sole improper ground” for the R&R’s disbarment

recommendation.

         Much of the content of this objection is merely a redux of the previous objection regarding

self-incrimination, which has already been addressed. Nevertheless, Justice also argues that “a

proceeding cannot be both ‘quasi-criminal’ and ‘civil,’ as different standards of due process exist

in each.” In doing so, Justice attempts to extrude a meaning from “quasi-criminal” that the phrase

does not hold. Tennessee, like many states, acknowledges the “quasi-criminal nature” of attorney


7
  Additionally, from a pragmatic standpoint, Justice’s “testimony [before the Hearing Panel] was substantially the
same as his testimony in Federal District Court.” Bd. of Prof’l Responsibility v. Justice, Case No. 189418-3, slip op.
at 6 (Knox Cty. Ch. Ct. Feb. 2, 2017). Justice’s perpetuated misrepresentations before the Hearing Panel after Judge
Collier’s admonitions is exactly what makes this conduct so egregious.

                                                         15
disciplinary proceedings, Moncier v. Bd. of Prof’l Responsibility, 406 S.W.3d 139, 156–57 (Tenn.

2013), while following a civil model for the enforcement of attorney discipline. See generally

TENN. SUP. CT. R. 9. Though the Tennessee Supreme Court affords attorneys robust due process

protections during disciplinary proceedings, those rights “do not extend so far as to guarantee the

full panoply of rights afforded to an accused in a criminal case.” Id. at 156 (quoting People v.

Harfmann, 638 P.2d 745, 747 (Colo. 1981)). The Tennessee Supreme Court is not alone in this

view. See In re Suarez-Jjimenez, 666 F. App’x 2, 5 (1st Cir. 2016); Comm’n on the Conduct of

Attorneys v. Oliver, 510 F.3d 1219, 1223 (10th Cir. 2007); In re Surrick, 338 F.3d 224, 233 (3d

Cir. 2003); Sealed Appellant 1 v. Sealed Appellee 1, 211 F.3d 252, 254 (5th Cir. 2000); In re

Palmisano, 70 F.3d 483, 486 (7th Cir. 1995); In re Cordova–Gonzalez, 996 F.2d 1334, 1336 (1st

Cir. 1993); Rosenthal v. Justices of the Supreme Court of Cal., 910 F.2d 561, 564 (9th Cir. 1990).

Consequently, even if the state proceedings were both “quasi-criminal in nature” and “civil” in

form, certainly no Selling infirmity arose from those coexisting characteristics. See In re Cook,

551 F.3d at 550 (quoting Selling, 243 U.S. at 51)).

       Justice raises this contention as another vehicle to revisit his Fifth Amendment arguments.

But the question before this Court is not whether attorneys enjoy a Fifth Amendment right against

self-incrimination in state attorney discipline proceedings. Instead, the question is whether the

circumstances of Justice’s proceedings provide a “grave reason” to disregard the condition created

by the state proceedings. The R&R concludes, and this Court agrees, that the facts of this matter

do not provide such a “grave reason.” This is not an “unconstitutional hostility toward the

invocation of the self-incrimination clause,” as Justice opines. The Court finds Justice’s second

objection to be meritless.




                                                16
           D. Rooker–Feldman and In re Cook

       Justice’s third objection challenges the R&R’s application of the Rooker-Feldman doctrine

as it pertains to reciprocal discipline matters. Specifically, Justice asserts that the R&R “is unclear

about the Rooker Feldman doctrine,” and that the R&R “misunderstands In re Cook, 551 F.3d 542,

548 (6th Cir. 2009).” Justice also contends that “[t]he Magistrate [Judge] did not review the record

of the Tennessee proceedings but only the Tennessee Supreme Court’s characterization of them in

its Opinion” and thus did not conduct “a truly independent review.”

       Justice’s first contention arises from a misreading of the R&R. As the R&R states, it did

“not interpret [Justice’s] arguments as an attempt to set aside his state disbarment.” [Doc. 91, at

13]. The R&R merely clarifies the scope of this Court’s review of the state court proceedings in

full alignment with the interplay between the Rooker-Feldman doctrine and the scope of a federal

court’s review when the Court “relie[s] on the record developed by the state courts.” In re Cook,

551 F.3d at 548.

       Justice’s second contention arises from a misunderstanding of the law. As discussed, only

three conditions of state court proceedings will compel a federal court to disregard the condition

created by those proceedings: (1) procedural due process defects, (2) “such an infirmity of proof

as to facts” that a federal court could not accept the state court’s findings as final, or (3) some

“other grave reason” that prevents the “natural consequences” of the judgment of the state court

“under principles of right and justice.” In re Cook, 551 F.3d at 550 (quoting Selling, 243 U.S. at

51). The R&R notes that Justice did not claim that he was denied procedural due process in the

state proceedings and did not claim that the proceedings suffered from “an infirmity of proof as to

facts.” As for any “other grave reason,” the R&R concludes that the state proceedings were not

fundamentally flawed and that Justice’s Fifth Amendment self-incrimination privilege was not


                                                  17
violated. As discussed, this Court has also concluded that Justice’s Fifth Amendment rights were

not impinged.

       Justice now argues that the state conclusions did suffer from “an infirmity of proof as to

facts” and claims that he has held this position all along. But neither his response, nor his Hearing

Motion raised this argument as he claims. Justice has not challenged any evidence other than the

propriety of his testimony under the Fifth Amendment, which has already been discussed, and the

burden of proof used, which will be discussed. Justice claims that he challenged the testimony of

Ben Kerschberg in his response and motion, [Docs. 82, 85], but no discussion of his testimony

appears in either document. Justice claims that he argued that “the case against him was totally

circumstantial,” but this vague contention also does not appear in either document. “[A]bsent

compelling reasons,” parties may not “raise at the district court stage new arguments or issues that

were not presented to the magistrate.” Murr v. United States, 200 F.3d 895, 902 n.1 (6th Cir. 2000)

(citing United States v. Waters, 158 F.3d 933, 936 (6th Cir. 1998)); see also Marshall v. Chater,

75 F.3d 1421, 1426–27 (10th Cir. 1996) (“[I]ssues raised for the first time in objections to the

magistrate judge’s recommendation are deemed waived.”). Furthermore, as this Court previously

arrived at the same factual conclusions as the state courts regarding the underlying fee petition

misconduct, any claim that the state proceedings suffered from an “infirmity of proof” is a non

sequitur.

       Justice’s third contention arises from a misconception about independent review and his

burden in this reciprocal discipline matter. Independent review in matters of reciprocal discipline

does not require sifting through every jot and tittle of the record in a quest to find “garden-variety

errors” or revisit “judgment calls.” See In re Barach, 540 F.3d 82, 87 (1st Cir. 2008); see also In

re Cook, 551 F.3d at 552 ([A]s in the case sub judice, because there is not a moving or complaining



                                                 18
party, the entire burden to show cause why disbarment is not warranted rests on [the

respondent].”); In re Kersey, 402 F.3d 217, 218 (1st Cir. 2005) (The respondent bears the “twin

burdens” to “ensure that th[e] whole of the record is furnished to the court in a timely manner and

to identify the parts of the record upon which he relies.”) (quotations omitted)). Likewise, the

opinions of the Hearing Panel, the certiorari court, and the Tennessee Supreme Court are part and

parcel of the state record that this Court reviews. Put simply, Judge Steger did not “avoid

examining the state proof.” Instead, Justice abdicated his burden and did not raise any specific

proof challenges, tactically choosing to focus on the form of the state proceedings and the legal

conclusions of the state courts. To be abundantly clear, the R&R reflects a fulfillment of the “duty

resting upon us to determine for ourselves the right to continue to be a member of this Bar.” Selling,

243 U.S. at 50.

        In sum, the R&R neither misapplies the Rooker-Feldman doctrine nor misunderstands In

re Cook. Judge Steger completed a sufficiently thorough, independent review of the state

proceedings. The Court finds Justice’s third objection to be meritless.

             E. Intelligent Constitutional Choice

        Justice’s fourth objection challenges the finding that his election to testify was an

intelligent constitutional choice. Justice again wrongly states that the Hearing Panel threatened

him “with disbarment by adverse inferences” and that he was “afflicted with a threatened penalty.”

Justice’s choice to testify waived his Fifth Amendment rights. “[W]aivers of Fifth Amendment

rights must be ‘voluntarily, knowingly and intelligently’ made.” United States v. Montgomery, 621

F.3d 568, 573 (6th Cir. 2010) (quoting Miranda v. Arizona, 384 U.S. 436, 444 (1966)). 8



8
 The Supreme Court has “made clear that an individual may lose the benefit of the [self-incrimination] privilege
without making a knowing and intelligent waiver.” Murphy, 465 U.S. at 428 (citing Garner v. United States, 424 U.S.
648, 654 (1976). But the Court will address Justice’s contention on its merits for the sake of clarity.

                                                        19
        First, Justice’s waiver was voluntary and the “product of a free and deliberate choice rather

than intimidation, coercion, or deception.” Moran v. Burbine, 475 U.S. 412, 421 (1986). While

Justice had a difficult choice whether to testify or not, “the Constitution does not . . . always forbid

requiring him to choose.” McKune, 536 U.S. at 41–42.              Again, “the exercise of the Fifth

Amendment privilege” need not be “cost free,” Id.; it just cannot be “costly.” Spevack, 385 U.S.

at 515 (quoting Griffin, 380 U.S. at 614 (1965). As this Court has stated, the unrealized risk of

possible adverse inferences as to specific facts was simply too conditional to be “costly” or

coercive.

        Second, Justice’s waiver was knowingly and intelligently made. As the R&R recounts,

Justice’s legal credentials are substantial. Justice took time to consult with his attorney to consider

his choices. Incredulously, Justice construes himself as a “victim” and argues that his credentials

are irrelevant as to the intelligence of his decision, because he did not know whether adverse

inferences would be drawn or not. But for a waiver to be “knowing and intelligent” it need only

be “made with full awareness of both the nature of the right being abandoned and the consequences

of the decision to abandon it.” Moran v. Burbine, 475 U.S. 412, 421 (1986). The record reflects

that Justice knew of his Fifth Amendment rights and the consequences of the decision to abandon

it. The Court finds Justice’s fourth objection to be meritless.

            F. Outrageously Prejudiced the Panel on the Fifth Amendment

        Justice’s fifth objection is that the R&R did not appreciate that the Board “outrageously

prejudiced the [Hearing] Panel on the Fifth Amendment.” Citing Baxter v. Palmigiano, 425 U.S.

308, 318 (1976), Justice claims that “invoking the Fifth Amendment privilege in quasi-criminal

proceedings will not result in an adverse inference against the accused and any attempt to penalize

or prejudice results in a judgment of acquittal.” But Baxter states that a Fifth Amendment issue



                                                  20
arises when “refusal to submit to interrogation and to waive [th]e Fifth Amendment privilege,

standing alone and without regard to the other evidence, resulted in loss.” Id. (citing Garrity v.

New Jersey, 385 U.S. 493 (1967); Lefkowitz v. Turley, 414 U.S. 70 (1973)). 9

         Here, the Hearing Panel reviewed other evidence and withheld any adverse inferences until

facts could be corroborated by other evidence. Ultimately, the Hearing Panel elected not to find

any adverse inferences and made its findings based on the evidence. The Court finds Justice’s

fifth objection to be meritless.

              G. Federal Court Independence

         Justice’s sixth objection is that the R&R does not adequately reflect this Court’s

independence from the state court proceedings. Specifically, Justice contends that notice was

insufficient in these proceedings and argues that the basis for discipline “changed” from “the mere

fact of the Tennessee disbarment to the content of his compelled testimony in Tennessee.”

         First, notice was not insufficient in these proceedings. Notice must be “reasonably

calculated, under all of the circumstances, to apprise interested parties of the pendency of the action

and afford them an opportunity to present their objections.” Shoemaker v. City of Howell, 795 F.3d

553, 560 (6th Cir. 2015) (quoting Mullane v. Central Hanover Bank and Trust Co., 339 U.S. 306,

314 (1950)). Curiously, Justice cites to In re Ruffalo to argue that notice for this reciprocal

discipline case was deficient. See In re Ruffalo, 390 U.S. 544 (1968). But In re Ruffalo involved

a federal court’s imposition of reciprocal discipline despite deficient notice in the state disciplinary

proceedings under the factors set forth in Selling, which have been discussed at length herein.

Rather, in instances of reciprocal discipline, the Sixth Circuit has stated that, [i]n view of the



9
 Further still, Baxter goes on to state “that in proper circumstances silence in the face of accusation is a relevant fact
not barred from evidence,” 425 U.S. at 319, and that “silence is often evidence of the most persuasive character.” Id.
(quoting U.S. ex rel. Bilokumsky v. Tod, 263 U.S. 149, 153–54 (1923)).

                                                           21
respect and practical deference afforded to state court judgments, federal courts may initiate a

disciplinary inquiry and even disbarment proceedings based solely on an attorney’s disbarment by

a state court.” In re Cook, 551 F.3d at 549; see also Theard, 354 U.S. at 282 (noting that the federal

disbarment proceedings may be properly initiated where the “accusation rests [solely] on

disbarment by a state court” because “such determination of course brings title deeds of high

respect.”). Further still, federal courts have been admonished that they “should recognize the

condition created by the judgment of the state court.” Selling, 243 U.S. at 51.

        Second, the “theory” for disbarment has not “changed” and was adequately noticed when

these proceedings were initiated due to Justice’s Tennessee disbarment. Federal courts are

instructed not to “shut our eyes to the status . . . of unworthiness to be a member” which a

disbarment judgment “must be treated as having established.” Selling, 243 U.S. at 50. Indeed, this

Court must “recognize the absence of fair private and professional character inherently arising as

the result of the action of the” Tennessee Supreme Court. The Tennessee Supreme Court disbarred

Justice in part due to conduct that this Court has previously sanctioned and refrains from

sanctioning further. The Tennessee Supreme Court also disbarred Justice due to his conduct

during the disciplinary proceedings, which the R&R emphasizes. This emphasis does not reflect

a “change in theory” for disbarment; Justice’s claim of insufficient notice is without merit.

       Further, the R&R’s emphasis on Justice’s continued misrepresentations before the Hearing

Panel is warranted. When Judge Collier initially imposed discipline on Justice, he admonished

Justice regarding an attorney’s duty of candor. [Doc. 25 at 2, Page ID # 1716]. Judge Collier

stated that, “what is at the heart of this matter is whether Respondent was candid and honest with

the court.” [Id.]. Judge Collier found by clear and convincing evidence that Justice was found to

have engaged in dishonest conduct before Judge Phillips. Further, Judge Collier found by clear



                                                 22
and convincing evidence that Justice was not truthful during the initial disciplinary proceedings

and showed no remorse for his dishonesty. [Id. at 37–62, Page ID ## 1751–1776]. Even though

Justice was found to have been dishonest before two courts, Justice chose to advance the same

misrepresentations in his arguments and testimony before the Hearing Panel, the certiorari court,

and the Tennessee Supreme Court. For that dishonest conduct, along with his unethical fee

petitions, Justice was disbarred in Tennessee. However, Justice’s continued dishonest conduct,

refusal to accept responsibility, and lack of remorse during the state disciplinary proceedings is

particularly egregious to the Court in these reciprocal discipline proceedings. In short, the Court

finds Justice’s sixth objection to be meritless.

           H. Due Process, Fundamental Fairness, Clear and Convincing Evidence

       Justice’s seventh objection is that the R&R improperly relies on the state proceedings due

to an inconsistent burden of proof, a Withrow violation, and an unconstitutional disciplinary

system.

               1. Burden of Proof

       Justice correctly states that this Court applies a “clear and convincing evidence” standard

to attorney disciplinary matters, E.D. TENN. L.R. 83.7(i)(4), while Tennessee disciplinary

proceedings apply a “preponderance of the evidence” standard. See, e.g., TENN. SUP. CT. R. 9, §

15.2(h). However, Justice is incorrect that this lower burden of evidence means that this Court

“could not use reciprocal discipline.”

       As the Court has mentioned, this is a rather unusual case of reciprocal discipline. Judge

Collier has already found by clear and convincing evidence that Justice unethically submitted fee

petitions to the Court, among other determinations. Tennessee completed an independent inquiry

and came to the same conclusion, finding that Justice made statements to Judge Collier “which



                                                   23
were false and that Justice knew to be false.” Tennessee also came to the conclusion that Justice

continued to make false statements during the state disciplinary process, including “submission of

false evidence” and “false statements or other deceptive practices during the disciplinary process.”

Justice, 577 S.W.3d at 922. 10 After the Knox County Chancery Court concluded that disbarment

was the appropriate sanction upon certiorari review of the Hearing Panel, Justice subsequently

moved to alter or amend that judgment. In the Final Order denying that motion, Senior Judge

Robert Davies recounted the propriety of disbarment based on Justice’s conduct during the state

disciplinary proceedings:

                   Justice blames everyone and everything for his predicament, other
                   than his own misconduct. He impugns the Panel by suggesting they
                   were motivated by a desire to curry favor with the Federal District
                   Court. He impugns the integrity of the Board by suggesting that this
                   entire proceeding is a "payback" because he represented clients who
                   filed a complaint against an attorney with the Board. He impugns
                   the integrity of the court reporter by suggesting that she destroyed
                   her audio recording of one of the hearing days. He has made false
                   assertions in his pleadings such as "the Board never requested
                   Justice produce [the hand-written time records]." He has suggested
                   that disciplinary counsel and the Court have had inappropriate
                   communications, which is completely untrue. Finally, his pleadings
                   demonstrate a complete lack of respect and distain for the Court and
                   this disciplinary proceeding.

Bd. of Prof’l Responsibility v. Justice, No. 189418-3, slip op. at 13 (Knox Cty. Ch. Ct. May 31,

2017). Regardless of standards of proof, 11 the veracity of Justice’s arguments and testimony



10
   The Hearing Panel recounted several specific instances where Justice was untruthful regarding factual details
throughout the state disciplinary process. In re Loring Edwin Justice, No. 2013-2254-2-WM, slip. op. at 14–16
(Discipline Dist. II Hearing P. March 9, 2015) (¶ 42, “Justice claimed he worked the amount of time reflected on the
fee petition or more. The Panel finds his testimony in this regard is not credible.”; ¶ 44, “Justice's claim that this email
was his way of telling Kerschberg that he was applying the ‘Chamberlain’ principle is not plausible.”; ¶ 46, “Justice
provides different and contradictory reasons why the entries on the fee petition and Kerschberg bills were identical.”;
¶ 50, “This explanation is also not plausible.”; ¶ 51, “Justice testified that Rickman was "primarily" responsible for
the itemization of entries on the fee petition. . . There is not a single entry claiming Rickman actually worked on the
itemized fees and expenses submitted with the fee petition.”; ¶ 53, “Justice's answers to other questions posed by the
Panel regarding the fee petition were often evasive.”).
11
   “In re Ruffalo did not address the burden of proof to be applied in a disciplinary proceeding.” In re Watson, No. 00-
46, 2000 WL 34507666, at *5 (5th Cir. Oct. 4, 2000) (citing In re Ruffalo, 390 at 550).

                                                            24
during the state disciplinary proceedings is contradicted by Judge Collier’s prior factual findings

by clear and convincing evidence. Regardless of standards of proof, the R&R concluded that the

record provided ample indication that Justice violated “separate but identical obligations of candor

and honesty to the applicable state tribunals.”

               2. Withrow Violation

       Justice also claims that the state proceedings stand in violation of Withrow v. Larkin. 421

U.S. 35 (1975). Essentially, Justice argues that several grounds compromised the impartiality of

the state adjudicators in violation of his due process rights. First, Justice argues that, because all

parties in the attorney discipline process are “in the first degree of relationship to the Tennessee

Supreme Court,” the process itself is insufficiently impartial. Second, Justice argues that, because

a member of the Hearing Panel, Michael King, has practiced asbestos defense litigation and Justice

has practiced asbestos plaintiff litigation, the Hearing Panel was insufficiently impartial. Third,

Justice argues that, because the Hearing Panel questioned Justice at length, it took “on a

prosecutorial role” in violation of his due process rights.

       First, the centrality of the Tennessee Supreme Court in Tennessee’s attorney discipline

process does not violate due process. It is true that, in Tennessee, the “Board [of Professional

Responsibility] is an administrative entity, not a judicial system,” so some overlap between

“investigative, prosecutorial, and adjudicative functions” is inherent. Moncier v. Bd. of Prof’l

Responsibility, 406 S.W.3d 139, 159 (Tenn. 2013) (citing Withrow, 421 U.S. at 54–55). However,

those functions are not conflated during the disciplinary process. The mere fact that all roles in

the disciplinary process are directly connected to the Tennessee Supreme Court, simply does not

lead to the conclusion that “the risk of unfairness [wa]s intolerably high.” Withrow, 421 U.S. at

58.



                                                  25
         Second, the argument that Mr. King’s practice area rendered him unconstitutionally biased

is absurd. Justice has made no argument that Mr. King had any pecuniary interest in the

proceedings, that Mr. King previously targeted Justice with personal abuse or criticism, or that any

other reason would, “under a realistic appraisal of psychological tendencies and human weakness,”

suggest any risk of actual bias or prejudgment on the part of Mr. King or any other member of the

Hearing Panel. Withrow, 421 U.S. at 47. The Court does not take lightly Justice’s willingness to

baselessly impugn an adjudicator’s integrity simply because he disagrees with the outcome. 12

         Third, the questioning of Justice by the Hearing Panel did not violate Justice’s due process

rights. “[T]he combination of investigative and adjudicative functions does not, without more,

constitute a due process violation.” Id. at 58. Instead, someone arguing that the adjudicator was

unconstitutionally biased “must overcome a presumption of honesty and integrity in those serving

as adjudicators.” Id. at 47. Justice argues that the Hearing Panel questioned Justice for “several

hours,” converting the Hearing Panel into a prosecutor, citing In re Murchison. 349 U.S. 133

(1955). In re Murchison is wholly inapplicable to the proceedings at hand. In short, “the special

facts and circumstances present in the case” before this Court simply do not support that “the risk

of unfairness [wa]s intolerably high.” Id.; see also In re Zdravkovich, 634 F.3d 574, 579 (D.C. Cir.

2011) (“[I]t would not matter legally even if the [state adjudicator] were more involved in the

investigative process.”); Brooks v. New Hampshire Supreme Court, 80 F.3d 633, 640 (1st Cir.

1996) (“The presumption of judicial impartiality cannot be trumped by free-floating invective,




12
  Unfortunately, the Court is not surprised by Justice’s assault on the integrity of the Hearing Panel members, because
he has already demonstrated a willingness to baselessly impugn judges and courts. Following his disbarment by the
Tennessee Supreme Court, Justice publicly called the decision “disturbingly dishonest” and “a concoction of a
corrupted and result-oriented court.” Mike LaSusa, Justice Served? Tenn. Tort Atty Disbarred for False Invoices,
LAW360 (July 2, 2019), available at https://www.law360.com/articles/1175147. Further, as Judge Davies previously
recounted, Justice repeatedly challenged the integrity of both the state certiorari court and Judge Davies. See Bd. of
Prof’l Responsibility v. Justice, No. 189418-3, slip. op. at 13–14 (Knox Cty. Ch. Ct. May 31, 2017).

                                                         26
unanchored to specific facts.”). The Court does not agree that the state proceedings suffered any

due process infirmities under Withrow.

                3. Administrative Law

         Justice also argues that the standard of review of attorney disciplinary matters, either by a

certiorari court or the Tennessee Supreme Court, “offends the Constitution.” Essentially, Justice

again attempts to extract from the phrase “quasi-criminal in nature” a meaning that the phrase does

not hold. Justice cites to several cases that stand for different propositions than those Justice

attributes to them.

         In sum, none of the arguments raise by Justice evidence a “defect in due process” or any

“other grave reason” to afford the state proceedings any less deference than they are due. See In re

Cook, 551 F.3d at 549 (citing Selling, 243 U.S. at 51). Justice’s seventh objection is meritless.

   IV.      Motion to Deem Show Cause Order Satisfied or Alternatively Request for Full
            Evidentiary Hearing

         Justice also moved to deem the Show Cause Order satisfied and alternatively requested a

full evidentiary hearing. The Court has already indicated that the Show Cause Order was not

satisfied and that reciprocal discipline is necessary. No evidentiary hearing will be held because

the record makes Justice’s conduct readily apparent and Justice waived any right to another

hearing.

            A. No Evidentiary Hearing is Necessary

         Previously, after a four-day evidentiary hearing, Judge Collier “found, by clear and

convincing evidence, that Justice knowingly submitted a false and inflated fee petition.” In re

Justice, 525 F. App’x 291, 293 (6th Cir. 2013). During the state disciplinary proceedings, which

considered that same conduct, Justice both argued and testified contrary to that finding. These

misrepresentations were one reason that Tennessee disbarred Justice, beyond the underlying false


                                                  27
and inflated fee petition. No evidentiary hearing could further elucidate the misrepresentations

Justice made to the state tribunals—the Hearing Panel, the Chancery Court of Knox County, and

the Tennessee Supreme Court—because they are a matter of record. 13

             B. Any Right to a Hearing was Waived

          Local Rule 83.7(e)(4) requires that the response to a Show Cause Order contain a “specific

request for a hearing or a statement specifically declining a hearing.” E.D. TENN. L.R. 83.7(e)(4).

Instead, Justice conditionally stated that, “[i]f the Court disagrees [with his filing], Justice would

respectfully request a hearing and all rights to which he is entitled under the Local Rules of this

Court.” [Doc. 82, p. 14]. This qualified response does not comply with Local Rule 83.7(e)(4).

Further, Judge Steger held a case management conference with Justice’s counsel on August 22,

2019, who confirmed that an evidentiary hearing was not necessary or appropriate. The Supreme

Court has “traditionally insisted that, whatever its form, opportunity for [a] hearing must be

provided before the deprivation at issue takes effect.” Fuentes v. Shevin, 407 U.S. 67, 82 (1972)

(citing In re Ruffalo, 390 U.S. at 550—551) (other citations omitted) (emphasis added). However,

“the hearing required by due process is subject to waiver.” Id. (citing Boddie v. Connecticut, 401

U.S. 371, 378–79 (1971)); see D. H. Overmyer Co. Inc., of Ohio v. Frick Co., 405 U.S. 174, 185

(1972).

          Though Justice changed his mind roughly six weeks later and filed this motion, Justice had

already waived his right to a hearing by failing to comply with the procedures to request one. See

Lewis v. Whirlpool Corp., 630 F.3d 484, 490 (6th Cir. 2011) (“[D]ue process does not require a

hearing, but instead an opportunity to be heard.”) (citing Logan v. Zimmerman Brush Co., 455



13
  Justice has again made these claims again in his petition for writ certiorari to the Supreme Court of the United States
from the state disciplinary proceedings. Petition for Writ of Certiorari at 7–12, Loring Edwin Justice v. Bd. of Prof’l
Responsibility, No. 19-813 (U.S. Dec. 18, 2019).

                                                          28
U.S. 422, 437 (1982)); Farhat v. Jopke, 370 F.3d 580, 596 (6th Cir. 2004) (“[T]he availability of

recourse to a constitutionally sufficient administrative procedure satisfies due process

requirements if the complainant merely declines or fails to take advantage of the administrative

procedure.”).

            C. Ample Opportunity to be Heard Has Been Provided

         Furthermore, Justice has been given “‘ample opportunity . . . to show cause why [he] should

not be disbarred.’” In re Cook, 551 F.3d at 549 (quoting Theard, 354 U.S. at 282). Justice made

several filings and oral argument was heard on the matter. Justice was given the opportunity to

object to the report and recommendations made by Judge Steger.

         In sum, an evidentiary hearing is unnecessary, Justice waived any right to a hearing, and

Justice has been provided an ample opportunity to be heard. This motion will be denied.

    V.      Motion on Local Rule 83.5(a)(6) and Request for Application of Loring Justice to
            Eastern District of Tennessee

         Justice also filed this Local Rule Interpretation Motion as a vehicle to argue the scope of

the subsection. Justice construed the statements of Judge Steger at oral argument to mean that “if

a lawyer is ineligible to practice in the state court identified on his application, he may not practice

in the Eastern District.”

         Local Rule 83.5(a)(6) states that, following admission, an attorney is entitled “to practice

in this Court, so long as he or she remains in good standing in this Court and is entitled to practice

in the court of the state, territory, or District of Columbia identified on the attorney’s application

for admission.” E.D. TENN. L.R. 83.5(a)(6). Stated differently, disbarment in the state court that

forms the basis for admission to the Eastern District of Tennessee may lead to disbarment in the

Eastern District, so long as none of three circumstances identified in Selling exist. See In re

Walden, 709 F. App’x 644, 645 (11th Cir. 2017); see also In re Wiest, 719 F. App’x 485, 489 (6th


                                                  29
Cir. 2017) (“[F]ederal courts presumptively recognize the disciplinary condition created by the

judgment of the state court” unless the Selling factors are present.).

         Here, Justice’s membership in the Eastern District of Tennessee Bar relies on his admission

to the Tennessee Supreme Court. [Doc. 89]; see E.D. TENN. L.R. 83.5(a)(1), (6). Consequently,

this Court may disbar Justice because of his Tennessee disbarment, so long as no Selling infirmities

were present in the Tennessee proceedings. In re Walden, 709 F. App’x at 645.

   VI.      Disposition of Reciprocal Discipline

         Having addressed the R&R and the motions before the Court, the Court turns to the

disposition of this case.

         The Court finds that Justice is no longer entitled to practice in the Supreme Court of

Tennessee, and that Justice’s admission to that court formed the basis for his admission in the

Eastern District of Tennessee. E.D. TENN. L.R. 83.5(a)(1), (6). Justice has not met his burden to

demonstrate why he should not be reciprocally disciplined. After an independent review of the

state disciplinary proceedings, this Court has determined that the proceedings did not suffer any

Selling infirmities that would lead this Court to disregard the condition created by Justice’s state

disbarment. Namely, the Court does not find that:

            (1) “[N]otice or opportunity to be heard was wanting in due process”;

            (2) “[T]here was such an infirmity of proof as to facts found to have
                established the want of fair private and professional character as to
                give rise to a clear conviction . . . that [this Court] could not
                consistently with our duty accept as final the conclusion on that
                subject”; or

            (3) “[S]ome other grave reason existed” that would not permit this
                Court “to allow the natural consequences of the judgment to have
                their effect” because doing so “would conflict with the duty which
                rests upon [this Court] not to disbar except upon the conviction that,
                under the principles of right and justice, [this Court is] constrained
                so to do.”

                                                 30
Id. at 549–50 (quoting Selling, 243 U.S. at 51).

       Furthermore, this Court agrees with the findings of the Supreme Court of Tennessee and

finds that Justice continued to make misrepresentations about his conduct during the state

disciplinary proceedings, despite this Court’s previous admonitions during prior disciplinary

proceedings before this Court. In doing so, Justice “engaged in unethical conduct tending to bring

the Court or the bar into disrepute.” E.D. TENN. L.R. 83.7(a). As a result, the Court will disbar

Loring E. Justice from the United States District Court for the Eastern District of Tennessee.

   VII.    Conclusion

       In light of the foregoing, Justice’s objections to the R&R [Doc. 93], are OVERRULED.

After careful review of the record, the Court agrees with the R&R [Doc. 91] and hereby ADOPTS

it. Justice’s Hearing Motion [Doc. 85] is DENIED. Justice’s Local Rule Interpretation Motion

[Doc. 87] is DENIED. Loring E. Justice is reciprocally DISBARRED from the practice of law in

the United States District Courts for the Eastern District of Tennessee.

       IT IS SO ORDERED.



                                      ____________________________________________
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                   31
